DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive.
As for the drawing objection, the applicant argues that the newly submitted Fig. 5 illustrates the additional transmitter and receiver.
	The examiner respectfully disagrees, the claim language is as follows: “the first terminal comprises an additional transmitter and receiver, configured so as to receive from or transmit to the second terminal data in direct free space optical mode without using the relay platform.” The newly submitted Fig. 5 does not illustrate the additional transmitter and receiver capable of communicating directly with the second terminal. 
Regarding the prior art rejection, the applicant argues that “LoPresti does not disclose nor render obvious the use of different wavelengths for the optical signal between terminal 12 and relay 15 and between relay 15 and terminal 14. LoPresti merely describes a transmitter 20 adapted to transmit at different wavelengths and the fact that these wavelengths can be adapted for different environment conditions.”
	However, the examiner respectfully disagrees. As previously presented in the office action, LoPresti et al. teaches that the transmitter 20 of the relay node 15 “uses different wavelengths for different environmental condition” (see, Fig. 1; Fig. 4; Para. 48). As shown in Fig. 4 of LoPresti et al., a plurality of wavelengths 38 of different wavelengths are made available for transmission. LoPresti et al. discloses that “The diversity of wavelength 60 provides for the selection of the optimum wavelength 60 for the current atmospheric conditions.” (see, Fig. 4; Para. 51). LoPresti et al. further discloses in Para. 51 
Therefore, the present combination teaches the claimed invention. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the first terminal comprises an additional transmitter and receiver” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the amplified" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 6-9 are rejected for being dependent on the rejected claim 5.
Claim 10 recites the limitation "the amplified" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 11-15 are rejected for being dependent on the rejected claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti et al. (US20130315604A1) in view of Steinkraus et al. (US20170346563A1) and Chiou et al. (US20020114044A1).
	Regarding claim 1, LoPresti et al. discloses A free space optical FSO space data transmission system (Fig. 1) comprising: 
	a first ground or aeronautical free space optical FSO data transmission terminal (Fig. 1; Para. 40; the access point 12a on the ground is shown. Fig. 1 illustrates the FSO network 10); 
	a second free space optical FSO data transmission terminal (Fig. 1; the end user 3 or the aircraft 124b is shown); 
	a relay platform (Fig. 1; Para. 87; the relay node, aircraft 124a is shown. FSO network 10 is communicating from access node 12a to relay node 15 located on aircraft 124. Aircraft 124a is communicating in relay with aircraft 124b having origination node 14a thereon), located between the first transmission terminal and the second transmission terminal (Fig. 1; Para. 40; the relay node 124a is located between ground access node 12a and the end user 3 node 124b. FSO network 10 includes relay node 15, which is an intermediary node, between access nodes 12 and origination nodes 14), and configured so as to serve as a relay for transmitting data between a first uplink transmission link from the first terminal to the relay platform, and a second uplink data transmission link from the relay platform to the second transmission terminal, and/or between a third downlink transmission link from the second terminal to the relay platform, and a fourth downlink transmission link from the relay platform to the first terminal (Fig. 1; Para. 87; Para. 43; the relay node, aircraft 124a is shown. FSO network 10 is communicating from access node 12a to relay node 15 located on aircraft 124a. Aircraft 124a is communicating in relay with aircraft 124b having origination node 14a thereon. The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20); 
	the relay platform is configured so as to receive the data transmitted by the first terminal (Fig. 1; Para. 87; the relay node, aircraft 124a is shown. FSO network 10 is communicating from access node 12a to relay node 15 located on aircraft 124a. Aircraft 124a is communicating in relay with aircraft 124b having origination node 14a thereon), carried by a first optical signal on the first uplink (Fig. 1; Para. 73; As illustrated in FIG. 1, an optical channel, depicted as communications path 120) that uses a first wavelength in the MWIR/LWIR domain of long wave infrared LWIR wavelengths, between 8 and 12 m and/or medium wave MWIR wavelengths, between 3 and 5 m (Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the wavelength 60c has range of about 1550 nm to about 1000microns, with a preferred wavelength range of about 2 microns to about 10.6 microns), and transmit the received data on a second optical signal carrying the second uplink that uses a second wavelength in the domain of short wave infrared SWIR wavelengths (Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node ; and/or receive the data transmitted by the second terminal, carried by a third optical signal on the third downlink that uses a third wavelength in the domain of short wave infrared SWIR wavelengths, and transmit the received data on a fourth optical signal carrying the fourth downlink that uses a fourth wavelength in the MWIR/LWIR domain of long wave infrared LWIR wavelengths and/or medium wave MWIR wavelengths.
	However, LoPresti et al. does not expressly disclose a second free space optical FSO data transmission terminal housed on board a satellite; the relay platform is configured so as to move at an altitude higher than that of clouds and atmospheric turbulence.
	Steinkraus et al. discloses a second free space optical FSO data transmission terminal housed on board a satellite (Fig. 1A; Para. 33; the satellites 300 communicates with the airborne base stations 200, and the airborne base stations 200 may communicate with the destination ground stations 110b via the optical communication beams 120 as shown); the relay platform is configured so as to move at an altitude higher than that of clouds and atmospheric turbulence (Fig. 1A; Para. 43; the airborne base stations 200 are stationed higher than the clouds as shown. Communication balloons 200b are typically released in to the earth's stratosphere to attain an altitude between 11 to 23 miles. The communication balloons 200b float in the stratosphere at an altitude twice as high as airplanes and the weather (e.g., 20 km above the earth's surface). The high-altitude balloons 200b are carried around the earth 5 by winds and can be steered by rising or descending to an altitude with winds moving in the desired direction. Winds in the stratosphere are usually steady and move slowly at about 5 and 20 mph, and each layer of wind varies in direction and magnitude).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the end node aircraft of LoPresti et al. with a satellite, as taught by Steinkraus et al., in order to increase the coverage area for the communication system. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the relay node aircraft of LoPresti et al. with a balloon stationed at the earth’s stratosphere, as taught by Steinkraus, in order to provide more long term and stationary communication relay node that requires less power consumption to operate.
	However, the present combination does not expressly disclose a regenerator relay.
	Chiou et al. discloses a regenerator relay (Fig. 1; Fig. 2; Para. 28; the optical repeater block (ORB) 12 is shown. Each ORB device has least at two or more optical ports, and detects the incoming free-space optical signal at one optical port and retransmits an outgoing free-space optical signal at same or the other optical port). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the regenerator relay, as taught by Vu et al., in the present combination in order to extend the reach of the optical signal while compensating the loss due to attenuation.
	Regarding claim 2, the present combination discloses The free space optical FSO space data transmission system according to Claim 1, as described and applied above, wherein the altitude of the relay platform is in the stratosphere or beyond; and/or the relay platform is a dirigible or a drone moving in the stratosphere or a satellite moving over a low Earth orbit LEO (Steinkraus et al., Fig. 1A; Para. 43; Communication balloons 200b are typically released in to the earth's stratosphere to attain an altitude between 11 to 23 miles. The communication balloons 200b float in the stratosphere at an altitude twice as high as airplanes and the weather (e.g., 20 km above the earth's surface).
	Regarding claim 3, the present combination discloses The free space optical FSO space data transmission system according to Claim 1, as described and applied above, wherein the first ground or aeronautical terminal is contained in the set formed by ground stations, ships, and aircraft such as drones, planes and helicopters (LoPresti et al., Fig. 1; the access node 12 is stationed on the ground as shown).
	Regarding claim 4, the present combination discloses The free space optical FSO space data transmission system according to Claim 1, as described and applied above, wherein the second space terminal is housed on board a satellite moving over a geostationary orbit GEO or a medium-altitude orbit MEO or a low-altitude orbit LEO (Steinkraus et al., Fig. 1A; Para. 33; The satellite 300 may be in Low Earth Orbit (LEO), Medium Earth Orbit (MEO), or High Earth Orbit (HEO), including Geosynchronous Earth Orbit (GEO)).	
	Regarding claim 17, LoPresti et al. discloses A relay platform (Fig. 1; the relay node 15) for retransmitting data in free space optical FSO mode between a first ground or aeronautical optical transmission terminal and a second optical transmission terminal housed on board a satellite, 
	the relay platform being configured so as to serve as a relay for transmitting data (Fig. 1; Para. 87; the relay node, aircraft 124a is shown. FSO network 10 is communicating from access node 12a to relay node 15 located on aircraft 124. Aircraft 124a is communicating in relay with aircraft 124b having origination node 14a thereon): between a first uplink transmission link from the first terminal to the relay platform, and a second uplink data transmission link from the relay platform to the second transmission terminal (Fig. 1; Para. 87; Para. 43; the relay node, aircraft 124a is shown. FSO network 10 is communicating from access node 12a to relay node 15 located on aircraft 124a. Aircraft 124a is communicating in relay with aircraft 124b having origination node 14a thereon. The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20), and/or between a third downlink transmission link from the second terminal to the relay platform, and a fourth downlink transmission link from the relay platform to the first terminal; and 
	the relay platform being comprising so as to: receive the data transmitted by the first terminal (Fig. 1; Para. 87; the relay node, aircraft 124a is shown. FSO network 10 is communicating from access node 12a to relay node 15 located on aircraft 124a. Aircraft 124a is communicating in relay with aircraft 124b having origination node 14a thereon), carried by a first optical signal on the first uplink (Fig. 1; Para. 73; As illustrated in FIG. 1, an optical channel, depicted as communications path 120) that uses a first wavelength in the MWIR/LWIR domain of long wave infrared LWIR wavelengths, between 8 and 12 m and/or medium wave MWIR wavelengths, between 3 and 5 m (Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the wavelength 60c has range of about 1550 nm to about 1000microns, with a preferred wavelength range of about 2 microns to about 10.6 microns), and transmit the received data on a second optical signal carrying the second uplink that uses a second wavelength in the domain of short wave infrared SWIR wavelengths (Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60, wherein 60b is within the IR/near-IR to short-wavelength IR range of about 1310 nm to about 1550 nm. The different wavelengths are used for different environmental conditions); and/or receive the data transmitted by the second terminal, carried by a third optical signal on the third downlink that uses a third wavelength in the domain of short wave infrared SWIR wavelengths, and transmit the received data on a fourth optical signal carrying the fourth downlink that uses a fourth wavelength in the MWIR/LWIR domain of long wave infrared LWIR wavelengths and/or medium wave MWIR wavelengths.
 the relay platform being able to move at an altitude higher than that of atmospheric turbulence.
	Steinkraus et al. discloses the relay platform being able to move at an altitude higher than that of atmospheric turbulence (Fig. 1A; Para. 43; the airborne base stations 200 are stationed higher than the clouds as shown. Communication balloons 200b are typically released in to the earth's stratosphere to attain an altitude between 11 to 23 miles. The communication balloons 200b float in the stratosphere at an altitude twice as high as airplanes and the weather (e.g., 20 km above the earth's surface). The high-altitude balloons 200b are carried around the earth 5 by winds and can be steered by rising or descending to an altitude with winds moving in the desired direction. Winds in the stratosphere are usually steady and move slowly at about 5 and 20 mph, and each layer of wind varies in direction and magnitude).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the end node aircraft of LoPresti et al. with a satellite, as taught by Steinkraus et al., in order to increase the coverage area for the communication system. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the relay node aircraft of LoPresti et al. with a balloon stationed at the earth’s stratosphere, as taught by Steinkraus, in order to provide more long term and stationary communication relay node that requires less power consumption to operate.
	However, the present combination does not expressly disclose a regenerator relay.
	Chiou et al. discloses a regenerator relay (Fig. 1; Fig. 2; Para. 28; the optical repeater block (ORB) 12 is shown. Each ORB device has least at two or more optical ports, and detects the incoming free-space optical signal at one optical port and retransmits an outgoing free-space optical signal at same or the other optical port). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the regenerator relay, as taught by Vu et al., in the present combination in order to extend the reach of the optical signal while compensating the loss due to attenuation.
	Regarding claim 18, the present combination discloses The relay platform according to Claim 17, as described and applied above, configured so as to move at an altitude in the stratosphere or beyond; and/or contained in the set formed by stratospheric dirigibles, medium-altitude or high- altitude drones and satellites moving over a low Earth orbit LEO (Steinkraus et al., Fig. 1A; Para. 43; Communication balloons 200b are typically released in to the earth's stratosphere to attain an altitude between 11 to 23 miles. The communication balloons 200b float in the stratosphere at an altitude twice as high as airplanes and the weather (e.g., 20 km above the earth's surface); and/or comprising a first uplink conversion chain having an uplink reception chain, configured so as to receive, in the MWIR/LWIR domain, the first optical signal on the first uplink detect and demodulate the signal into demodulated data; and 
	an uplink transmission chain, configured so as to transmit and amplify (Chiou et al., Fig. 1; Fig. 3; Para. 30; an optical repeater circuit 16 comprising a post amplifier 22 coupled to the photo detector 18 for boosting the level of the electrical signals, a driver circuit 24 coupled to the post amplifier 22 to convert the amplified electrical signals to a drive signal, and a light emitter (e.g., laser diode) 26 coupled to the driver circuit 24 to transmit an optical signal representing the drive signal) in the SWIR domain, the second optical signal on the second uplink, modulated by the demodulated data from the first uplink, coded with or without interlacing or uncoded (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the ; 
	and/or comprising a second downlink conversion chain having a downlink reception chain, configured so as to receive, in the SWIR domain, the third optical signal on the third downlink, detect and demodulate the signal into demodulated data; and 
	a downlink transmission chain, configured so as to transmit and amplify (Chiou et al., Fig. 1; Fig. 3; Para. 30; an optical repeater circuit 16 comprising a post amplifier 22 coupled to the photo detector 18 for boosting the level of the electrical signals, a driver circuit 24 coupled to the post amplifier 22 to convert the amplified electrical signals to a drive signal, and a light emitter (e.g., laser diode) 26 coupled to the driver circuit 24 to transmit an optical signal representing the drive signal) in the MWIR/LWIR domain, the fourth optical signal on the fourth downlink, modulated by the demodulated data on the third downlink, coded with or without interlacing or uncoded (LoPresti et al. Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60, wherein 60b is within the IR/near-IR to short-wavelength IR range of about 1310 nm to about 1550 nm. The different wavelengths are used for different environmental conditions).
Claims 5, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti et al. (US20130315604A1), Steinkraus et al. (US20170346563A1), and Chiou et al. (US20020114044A1) in view of Boroson et al. (US20160204866A1).
	Regarding claim 5, the present combination discloses The free space optical FSO space data transmission system according to Claim 1, as described and applied above, wherein the relay platform comprises a first uplink conversion chain having an uplink reception chain (Chiou et al., Fig. 3; Para. 30; a basic ORB device 12' is shown to include, in each channel, an optical repeater circuit 16 comprising a , configured so as to receive, in the MWIR/LWIR domain (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the wavelength 60c has range of about 1550 nm to about 1000microns, with a preferred wavelength range of about 2 microns to about 10.6 microns), the first optical signal on the first uplink (Chiou et al., Fig. 3; Para. 30; a basic ORB device 12' is shown to include, in each channel, an optical repeater circuit 16 comprising a photo detector 18 for receiving free-space optical signals and generating an electrical signal representing the optical signal; a trans-impedance amplifier (TIA) 20 and a post amplifier 22 coupled to the photo detector 18 for boosting the level of the electrical signals), detect and demodulate the amplified signal (Chiou et al., Fig. 1; Fig. 3; Para. 30; a basic ORB device 12' is shown to include, in each channel, an optical repeater circuit 16 comprising a trans-impedance amplifier (TIA) 20 and a post amplifier 22 coupled to the photo detector 18 for boosting the level of the electrical signals); an uplink transmission chain, configured so as to transmit, in the SWIR domain (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60, wherein 60b is within the IR/near-IR to short-wavelength IR range of about 1310 nm to about 1550 nm. The different wavelengths are used for different environmental conditions), the second optical signal on the second uplink, modulated by the demodulated data on the first uplink, coded with or without interlacing or uncoded (Chiou et al., Fig. 1; Fig. 3; Para. 30;  an optical repeater circuit 16 comprising a photo detector 18 for receiving free-space .
	However, the present combination does not expressly disclose demultiplexed signal into demodulated data.
	Boroson et al. discloses demultiplexed signal into demodulated data (Fig. 1A; Fig. 3; Para. 99; a demultiplexer (De-WDM) 354 that converts the single multiplexed incoming signal into a plurality of de-multiplexed signals (e.g., differently colored signals) that are fed to respective optical receivers 350A-350N. The received signals are demodulated by the optical receivers, 350A-350N).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize wavelength division multiplexing, as taught by Boroson et al., in the present combination in order to increase the date transmission capability.
	Regarding claim 9, the present combination discloses The free space optical FSO space data transmission system according to Claim 5, as described and applied above, wherein the first uplink conversion chain comprises a first electronic module for processing the demodulated data on the first uplink (Chiou et al. Fig. 3; Para. 30; Para. 31; the photodetector 18 receives the free-space optical signals and generates the electrical signal representing the optical signal. The electrical signal is input to the serializers/deserializers (SER/DES) 30 for converting serial data to parallel data in order to re-time data carried by optical signals with respect to a reference clock signal), connected between the uplink reception chain and the uplink transmission chain (Steinkraus et al., Fig. 1A; the relay node 15 is stationed in between the ground station and the satellite).
	Regarding claim 10, the present combination discloses The free space optical FSO space data transmission system according to Claim 1, as described and applied above, wherein the relay platform comprises a second downlink conversion chain having: a downlink reception chain, configured so as to receive, in the SWIR domain, the third optical signal on the third downlink (LoPresti et al. Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60, wherein 60b is within the IR/near-IR to short-wavelength IR range of about 1310 nm to about 1550 nm. The different wavelengths are used for different environmental conditions), detect the amplified signal into demodulated data (Chiou et al. Fig. 3; Fig. 4; Para. 30; Para. 31; Para. 33; the photodetector 18 receives the free-space optical signals and generates the electrical signal representing the optical signal. The electrical signal is input to the serializers/deserializers (SER/DES) 30 for converting serial data to parallel data in order to re-time data carried by optical signals with respect to a reference clock signal. The received data processed by the SER/DES 38 is a packet. That is, this is original signal that is decoded); a downlink transmission chain, configured so as to transmit and amplify in the MWIR/LWIR domain, the fourth optical signal on the fourth downlink, modulated by the demodulated data on the third downlink, coded with or without interlacing or uncoded (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the wavelength 60c has range of about 1550 nm to about 1000 microns, with a preferred wavelength range of about 2 microns to about 10.6 microns).
	However, the present combination does not expressly disclose demultiplexed signal.
	Boroson et al. discloses demultiplexed signal (Fig. 1A; Fig. 3; Para. 99; a demultiplexer (De-WDM) 354 that converts the single multiplexed incoming signal into a plurality of de-multiplexed signals (e.g., differently colored signals) that are fed to respective optical receivers 350A-350N. The received signals are demodulated by the optical receivers, 350A-350N).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize wavelength division multiplexing, as taught by Boroson et al., in the present combination in order to increase the date transmission capability.
	Regarding claim 15, the present combination discloses The free space optical FSO space data transmission system according to Claim 10, as described and applied above, wherein the second downlink chain comprises a second electronic module for processing the demodulated data on the third downlink (Chiou et al. Fig. 3; Para. 30; Para. 31; the photodetector 18 receives the free-space optical signals and generates the electrical signal representing the optical signal. The electrical signal is input to the serializers/deserializers (SER/DES) 30 for converting serial data to parallel data in order to re-time data carried by optical signals with respect to a reference clock signal), connected between the downlink reception chain and the downlink transmission chain (Steinkraus et al., Fig. 1A; the relay node 15 is stationed in between the ground station and the satellite).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti et al. (US20130315604A1), Steinkraus et al. (US20170346563A1), Chiou et al. (US20020114044A1), and Boroson et al. (US20160204866A1) in view of Zhang et al. (Fiber-based free-space optical coherent receiver with vibration compensation mechanism, 2013) and Wikipedia (Quantum well infrared photodetector, March 2019)
	Regarding claim 6, the present combination discloses The free space optical FSO space data transmission system according to Claim 5, as described and applied above.
a first telescope at the reception end of the first uplink, an uplink demodulation chain with coherent detection using a heterodyne beat comprising a local oscillator and a 90o hybrid followed by an assembly of at least one photodetector.
	Zhang et al. discloses a first telescope at the reception end of the first uplink (Fig. 1; the telescope receives incoming optical signal as shown), an uplink demodulation chain with coherent detection using a heterodyne beat comprising a local oscillator and a 90o hybrid followed by an assembly of at least one photodetector (Fig. 1; Page 18436, section 2. System structure; after coupling the incoming signal, the signal is detected coherently by a fiber based receiver, which consists of an EDFA, optical filter, optical hybrid, LO laser, and balance detector).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the optical receiver of the relay node of LoPresti et al. with the coherent detection system of Zhang et al. One of ordinary skill in the art would have been motivated to do so because coherent detection is well-known in the art that provides number of advantages.  Compared with direct detection, coherent detection offers better sensitivity, which can be used to reduce the laser power requirement, and allows a higher level modulation format to reduce the bandwidth requirement of component.
	However, the present combination still lacks photodetector contained in the set of QWIP quantum-well photodetectors, QCD quantum-well photodetectors, and photodetectors using materials from the set of materials MCT, HgCdTe (mercury cadmium telluride) and T2SL (InAs/Ga type-II superlattice).
	Wikipedia discloses photodetector contained in the set of QWIP quantum-well photodetectors, QCD quantum-well photodetectors, and photodetectors using materials from the set of materials MCT, HgCdTe (mercury cadmium telluride) and T2SL (InAs/Ga type-II superlattice) (Page 1, first paragraph; a quantum well infrared photodetector (QWIP) is an infrared photodetector).

	Regarding claim 7, the present combination discloses The free space optical FSO space data transmission system according to Claim 6, as described and applied above, wherein the uplink reception chain furthermore comprises a low-noise semiconductor optical preamplifier SOA, and/or a wavelength demultiplexer in the MWIR/LWIR domain, based on silicon, germanium, indium phosphide (InP) or chalcogenide semiconductor technologies or on discrete optical elements such as diffraction gratings or interference filters, placed upstream or downstream of the preamplifier, and/or wherein the set of at least one photodetector is a pair of balanced photodetectors (Zhang et al., Fig. 1; the set of balanced detectors are shown).
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti et al. (US20130315604A1), Steinkraus et al. (US20170346563A1), Chiou et al. (US20020114044A1), and Boroson et al. (US20160204866A1) in view of Turgeon et al. (US20170366263A1).
	Regarding claim 8, the present combination discloses The free space optical FSO space data transmission system according to Claim 5, as described and applied above, wherein the uplink transmission chain comprises: an optical transmitter in the SWIR wavelength domain (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60, wherein 60b is within the IR/near-IR to short-wavelength IR range of about 1310 nm to about 1550 nm. The different wavelengths are used for different environmental conditions).
	However, the present combination does not expressly disclose external modulation; an erbium-doped fibre power optical amplifier EDFA; and a second telescope at the transmission end of the second uplink.
	Turgeon et al. discloses external modulation (Fig. 2A; the electro-optical modulator 204); an erbium-doped fibre power optical amplifier EDFA (Fig. 2A; Para. 36; the optical amplifier OA 208 is an erbium-doped fiber amplifier (EDFA)); and a second telescope at the transmission end of the second uplink (Fig. 2A; Para. 37; the transmitter optics 210 is a telescope).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Turgeon et al. in the present combination. One of ordinary skill in the art would have been motivated to do so because, although Boroson et al. describes the WDM optical transmitter for FSO communication, Boroson et al. does not provide details as to which modulator or optical amplifier can be used. Turgeon et al. provides the missing details on the WDM optical transmitter. 
	Regarding claim 11, the present combination discloses The free space optical FSO space data transmission system according to Claim 10, as described and applied above, wherein the downlink reception chain in the SWIR domain comprises, a third telescope at the reception end of the third downlink (Boroson et al., Fig. 1; Fig. 2A; Para. 78; The optical head 248 includes a compact telescope (or multiple telescopes, for example in an array) with a downlink aperture diameter of about 10 cm to about 100 cm).
	However, the present combination does not expressly disclose a low-noise optical preamplifier, notably an erbium-doped fibre amplifier EDFA.
	Turgeon et al. discloses a low-noise optical preamplifier, notably an erbium-doped fibre amplifier EDFA (Fig. 5; Para. 71; The OA 504 is an erbium-doped fiber amplifier (EDFA)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Turgeon et al. in the present combination. One of ordinary skill in the art would have been motivated to do so because, although Boroson et al. describes the WDM optical receiver for FSO communication, Boroson et al. does not provide details what kind of . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti et al. (US20130315604A1), Steinkraus et al. (US20170346563A1), Chiou et al. (US20020114044A1), and Boroson et al. (US20160204866A1) in view of Turgeon et al. (US20170366263A1) and Hood (Gigabit-capable Passive Optical Networks, 2012).
	Regarding claim 12, the present combination discloses The free space optical FSO space data transmission system according to Claim 10, as described and applied above, wherein the downlink transmission chain comprises: an optical transmitter in the MWIR/LWIR wavelength domain with direct or external modulation (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the wavelength 60c has range of about 1550 nm to about 1000microns, with a preferred wavelength range of about 2 microns to about 10.6 microns).
	However, the present combination does not expressly disclose a fourth telescope at the transmission end of the fourth downlink.
	Turgeon et al. a fourth telescope at the transmission end of the fourth downlink (Fig. 2A; Para. 37; the transmitter optics 210 is a telescope).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission system of the present combination with the transmission system of Turgeon et al. in order to properly guide the transmission beam towards to remote node.
one or more power semiconductor optical amplifiers SOA.
	Hood discloses one or more power semiconductor optical amplifiers SOA (Fig. 3.71; the simplified SOA structure is shown). (Hood teaches that SOAs have several advantages such as SOAs can be tailed to a wide range of wavelength windows, SOAs consume less power, SOAs are compact, being based on PLC technology, and SOAs have very short excited-state electron lifetimes. (Page 116)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the optical amplifier of Turgeon et al. with the SOA. One of ordinary skill would have been motivated to do so because SOAs have several advantages such as SOAs can be tailed to a wide range of wavelength windows, SOAs consume less power, SOAs are compact, being based on PLC technology, and SOAs have very short excited-state electron lifetimes. (Hood, Page 116)).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti et al. (US20130315604A1), Steinkraus et al. (US20170346563A1), Chiou et al. (US20020114044A1), Boroson et al. (US20160204866A1), Turgeon et al. (US20170366263A1), and Hood (Gigabit-capable Passive Optical Networks, 2012) in view of Wikipedia (Quantum cascade laser, 2018)
	Regarding claim 13, the present combination discloses The free space optical FSO space data transmission system according to Claim 12, as described and applied above, wherein the optical transmitter of the downlink transmission chain has external modulation (Turgeon et al., Fig. 2A; the electro-optic modulator 204 is shown), operates in the MWIR/LWIR wavelength domain  (LoPresti et al., Fig. 1; Fig. 4; Para. 43; Para. 48; The access node 12, origination node 14, and relay node 15 each have at least one transceiver 20. Transceiver 20 is capable of multiple-angle, bi-directional line-of-sight optical communications with another transceiver 20. The transmitter 22 provides a plurality of wavelengths 60 as shown, wherein the wavelength 60c has range of about 1550 nm to about 1000microns, with a preferred wavelength range of about 2 microns to about 10.6 microns) and comprises with external modulation, modulated by a phase or amplitude or amplitude and phase modulator, contained in the set formed by electro-absorption modulators EAM and Mach-Zehnder modulators MZM (Turgeon et al., Fig. 24; Para. 34; each of the EOMs 204 is a phase modulating EOM that is used as an amplitude modulator by using a Mach-Zehnder interferometer. In other words, each of the EOMs 204 can be implemented as a Mach-Zehnder modulator (MZM), which can be a Lithium Niobate Mach-Zehnder modulator).
	However, the present combination does not expressly disclose a QCL laser.
	Wikipedia discloses a QCL laser (Page 1, first paragraph; Quantum cascade lasers are semiconductor lasers that emit in the mid- to far-infrared portion of the electromagnetic spectrum).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wikipedia to the present combination. One of ordinary skill in the art would have been motivated to do so because, although LoPresti et al. discloses the lasers emitting wavelength in the range of mid- to far-infrared, LoPresti et al. does not provide which laser is used. Wikipedia provides the missing information.
	Regarding claim 14, the present combination discloses The free space optical FSO space data transmission system according to Claim 13, as described and applied above, wherein the optical transmitter of the downlink transmission chain comprises a QCL laser (Wikipedia, Page 1, first paragraph; Quantum cascade lasers are semiconductor lasers that emit in the mid- to far-infrared portion of the electromagnetic spectrum) with external modulation (Turgeon et al., Fig. 2A; the electro-optic modulator 204 is shown. They are external modulators), modulated by a phase or amplitude or amplitude and phase modulator, contained in the set formed by electro-absorption modulators EAM and Mach-Zehnder modulators MZM, preferably an MZM modulator (Turgeon et al., Fig. 24; Para. 34; each of the EOMs 204 is a phase modulating EOM that is used as an amplitude modulator by using a .
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636